--------------------------------------------------------------------------------

Exhibit 10.24.2
 
[Summerville Portfolio/ACMC Acquisition]




FIRST AMENDMENT TO AMENDED
AND RESTATED MASTER LEASE


THIS FIRST AMENDMENT TO AMENDED AND RESTATED MASTER LEASE (this "Amendment") is
made and entered into as of September 1, 2005 (the "Effective Date"), by and
among HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation ("HCP"),
WESTMINSTER HCP, LLC, a Delaware limited liability company ("Westminster HCP"),
TEXAS HCP HOLDING, L.P., a Delaware limited partnership ("Texas HCP"), HCP AL OF
FLORIDA, LLC, a Delaware limited liability company ("HCP AL") (HCP, Westminster
HCP, Texas HCP, and HCP AL shall be referred to herein, collectively, as their
interests may appear, as "Lessor"), on the one hand, and LH ASSISTED LIVING,
LLC, a Delaware limited liability company ("LHAL LLC"), SUMMERVILLE AT COBBCO,
INC., a California corporation ("Cobbco Inc."), SUMMERVILLE AT HILLSBOROUGH,
L.L.C., a New Jersey limited liability company ("Hillsborough LLC"), SUMMERVILLE
AT OCOEE, INC., a Delaware corporation ("Ocoee Inc."), SUMMERVILLE AT PORT
ORANGE, INC., a Delaware corporation ("Port Orange Inc."), SUMMERVILLE AT PRINCE
WILLIAM, INC., a Delaware corporation ("Prince William Inc."), SUMMERVILLE AT
STAFFORD, L.L.C., a New Jersey limited liability company ("Stafford LLC"),
SUMMERVILLE AT VOORHEES, L.L.C., a New Jersey limited liability company
("Voorhees LLC"), SUMMERVILLE AT WESTMINSTER, INC., a Maryland corporation
("Westminster Inc."), SUMMERVILLE AT PINELLAS PARK, LLC, a Delaware limited
liability company ("Pinellas LLC"), SUMMERVILLE AT OCALA WEST, LLC, a Delaware
limited liability company ("Ocala West LLC"), SUMMERVILLE AT CY-FAIR ASSOCIATES,
L.P., a Delaware limited partnership ("CY-Fair LP"), SUMMERVILLE AT FRIENDSWOOD
ASSOCIATES, L.P., a Delaware limited partnership ("Friendswood LP"), SUMMERVILLE
AT NEW PORT RICHEY, LLC, a Delaware liability company ("New Port Richey LLC"),
SUMMERVILLE AT LAKELAND, LLC, a Delaware liability company ("Lakeland LLC"),
SUMMERVILLE AT ST. AUGUSTINE LLC, a Delaware liability company ("St. Augustine
LLC"), SUMMERVILLE AT OCALA EAST, LLC, a Delaware liability company ("Ocala East
LLC"), and SUMMERVILLE AT VENICE, LLC, a Delaware liability company ("Venice
LLC") (LHAL LLC, Cobbco Inc., Hillsborough LLC, Ocoee Inc., Port Orange Inc.,
Prince William Inc., Stafford LLC, Voorhees LLC, Westminster Inc., Pinellas LLC,
Ocala West LLC, CY-Fair LP, Friendswood LP, New Port Richey LLC, Lakeland LLC,
St. Augustine LLC, Ocala East LLC, and Venice LLC shall be collectively, and
jointly and severally, referred to herein as "Lessee"), on the other hand, with
respect to the following:
 
RECITALS


A.           HCP and Westminster HCP (collectively, as their interests may
appear, "Original Lessor"), as "Lessor," and LHAL LLC, Cobbco Inc., Hillsborough
LLC, Ocoee Inc., Port Orange Inc., Prince William Inc., Stafford LLC, Voorhees
LLC, and Westminster Inc. (collectively, and jointly and severally, "Original
Lessee"), as "Lessee" are parties to that certain Amended and Restated Master
Lease dated as of April 20, 2005 (the "Master Lease"), covering the Leased
Property of ten (10) mixed skilled nursing and assisted living care Facilities
located in California, Connecticut, Florida, Maryland, New Jersey and Virginia.
All capitalized terms used in this Amendment and not otherwise defined or
modified herein shall have the meanings assigned to such terms in the Master
Lease.


--------------------------------------------------------------------------------



B.            Pursuant to the terms of that certain Guaranty of Obligations
dated as of April 20, 2005 (as the same has been or may hereafter be amended or
reaffirmed from time to time in writing, the "Guaranty"), made by Summerville
Senior Living, Inc., a Delaware corporation ("Guarantor") in favor of Original
Lessor, Guarantor guaranteed the obligations of Original Lessee under the Master
Lease, all as more particularly described therein.


C.            HCP, as Buyer, and Guarantor, as Seller, have entered into to that
certain Contract of Acquisition of even date herewith (as the same may be
amended or modified in accordance with the terms thereof, the "Group 4 Contract
of Acquisition"), pursuant to which HCP is purchasing and acquiring from
Guarantor (or pursuant to which Guarantor is causing to be transferred and
conveyed to HCP) on and effective as of the Effective Date, the following:


(i)             the real property located in New Port Richey, Florida and more
particularly described on Exhibit A-11 attached hereto, together with all
improvements and fixtures thereon, related rights and certain Personal Property
relating thereto (the "New Port Richey Facility");


(ii)            the real property located in Lakeland, Florida and more
particularly described on Exhibit A-12 attached hereto, together with all
improvements and fixtures thereon, related rights and certain Personal Property
relating thereto (the "Lakeland Facility");


(iii)           the real property located in St. Augustine, Florida and more
particularly described on Exhibit A-13 attached hereto, together with all
improvements and fixtures thereon, related rights and certain Personal Property
relating thereto (the "St. Augustine Facility");


(iv)           the real property located in Ocala, Florida and more particularly
described on Exhibit A-14 attached hereto, together with all improvements and
fixtures thereon, related rights and certain Personal Property relating thereto
(the "(East) Ocala Facility"); and


(v)            the real property located in Venice, Florida and more
particularly described on Exhibit A-15 attached hereto, together with all
improvements and fixtures thereon, related rights and certain Personal Property
relating thereto (the "Venice Facility").


The New Port Richey Facility, Lakeland Facility, St. Augustine Facility, (East)
Ocala Facility and the Venice Facility are sometimes referred to herein,
individually, as a "Group 4 Acquisition Facility," and collectively, as the
"Group 4 Acquisition Facilities."


D.            HCP or Texas HCP, as the case may be, is also the current owner of
the following properties and facilities which, immediately prior to the
Effective Date, were master leased by HCP and Texas HCP to certain Affiliates of
Adult Care Management Corporation, a Florida corporation ("ACMC," and together
with its Affiliates, the "ACMC Parties"), as lessee, pursuant to that certain
Amended and Restated Master Lease, dated December 1, 2004, by and between HCP
and Texas HCP and the ACMC Parties (as the same may have been amended or
modified pursuant to the terms thereof, the "HCP/ACMC Lease") :

-2-

--------------------------------------------------------------------------------



(i)             the real property located in Ocala, Florida and more
particularly described on Exhibit A-16 attached hereto, together with all
improvements and fixtures thereon, related rights and certain Personal Property
relating thereto (the "(West) Ocala Facility");


(ii)            the real property located in North Pinellas Park, Florida and
more particularly described on Exhibit A-17 attached hereto, together with all
improvements and fixtures thereon, related rights and certain Personal Property
relating thereto (the "North Pinellas Park Facility");


(iii)           the real property located in Houston, Texas and more
particularly described on Exhibit A-18 attached hereto, together with all
improvements and fixtures thereon, related rights and certain Personal Property
relating thereto (the "Houston Facility"); and


(iv)           the real property located in Friendswood, Texas and more
particularly described on Exhibit A-19 attached hereto, together with all
improvements and fixtures thereon, related rights and certain Personal Property
relating thereto (the "Friendswood Facility").


The (West) Ocala Facility, North Pinellas Park Facility, Houston Facility and
Friendswood Facility are sometimes referred to herein, individually, as a "Group
4 Transfer Facility," and collectively, as the "Group 4 Transfer Facilities."
The Group 4 Acquisition Facilities and Group 4 Transfer Facilities are sometimes
referred to herein, individually, as a "Group 4 Facility," and collectively, as
the "Group 4 Facilities."


E.             Immediately prior to the Effective Date and the Closing Date (as
defined in the Group 4 Contract of Acquisition), HCP and Texas HCP, as the case
may be, are terminating the current master lease with the ACMC Parties relating
to the Group 4 Transfer Facilities, and effective immediately upon the Effective
Date and Closing Date, certain of the parties comprising Lessee are acquiring
from the ACMC Parties the assisted-living businesses operated by the ACMC
Parties at the Group 4 Facilities (excluding, however, the Leased Property
relating thereto).


F.             Effective immediately upon the Effective Date and Closing Date,
Lessor desires to add to the Leased Property and lease to Lessee, and Lessee
desires to lease from Lessor, the Group 4 Facilities, and each of them, upon the
terms and conditions set forth in this Amendment.


G.             Lessor and Lessee desire to enter into this Amendment to
effectuate the matters set forth in the above Recitals, all as more particularly
described herein.

-3-

--------------------------------------------------------------------------------



AMENDMENT


NOW THEREFORE, in consideration of the foregoing Recitals and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Lessor and Lessee hereby agree as follows:


1.             Leasing. Lessor hereby leases to Lessee and Lessee hereby leases
from Lessor, the Leased Property of the Group 4 Facilities upon all of the terms
and conditions set forth in the Master Lease, as amended by this Amendment. All
references herein and in the Master Lease to a "Facility" or "Facilities" shall
mean each Facility (as defined in the Master Lease) together with the Group 4
Facilities, and each of them.


2.             Joint and Several Liability of Lessee. From and after the
Effective Date, Pinellas LLC, Ocala West LLC, CY-Fair LP, Friendswood LP, New
Port Richey LLC, Lakeland LLC, St. Augustine LLC, Ocala East LLC, and Venice LLC
shall (i) be jointly and severally liable for all of the obligations of the
"Lessee" under the Master Lease, as hereby amended, and (ii) assume jointly and
severally with Original Lessee, all obligations of "Lessee" arising under the
Master Lease on, prior to or after the Effective Date.


3.             Joinder by Texas HCP and HCP AL. From and after the Effective
Date, Texas HCP and HCP AL each hereby joins as a "Lessor" under the Master
Lease, as their interests may appear, for purposes of leasing the Leased
Property of the Houston Facility and the Friendswood Facility, and the Leased
Property of the New Port Richey Facility, the Lakeland Facility, the St.
Augustine Facility, the (East) Ocala Facility, and the Venice Facility,
respectively, to Lessee pursuant to the terms and conditions of the Master
Lease, as hereby amended.


4.             Modifications to Terms of the Master Lease. Effective as of the
Effective Date, the Master Lease shall be amended and supplemented in the
following particulars:
 
(a)           New Definitions. Except as otherwise expressly provided or unless
the context otherwise requires, for all purposes of the Master Lease, as hereby
amended, the terms defined in this Section 4(a) shall have the meanings assigned
to them as provided below and shall be added to Article II of the Original
Master Lease to read, in their entireties, as follows:


"2005 Capital Renovation Lessor Costs: As defined in Section 5 of this
Amendment."


"2005 Capital Renovation Project(s): With respect to each of the Lakeland
Facility and the New Port Richey Facility, a capital refurbishment to such
Facility, the scope, plans and specifications, and estimated cost budget of
which is to be mutually agreed upon by Lessor and Lessee after the Effective
Date.


"2005 Capital Renovation Project Allowance: With respect to the Lakeland
Facility and the New Port Richey Facility, an aggregate allowance for the 2005
Capital Renovation Project(s) equal to the lesser of (i) Four Hundred Thousand
and No/100 Dollars ($400,000.00), or (ii) Fifty Percent (50%) of the Aggregate
Costs of the 2005 Capital Renovation Project(s) with respect to such Facilities.
The 2005 Capital Renovation Project Allowance shall be allocated to the 2005
Capital Renovation Project(s) at each of the Lakeland Facility and the New Port
Richey Facility as reasonably determined by Lessee. Lessee shall deliver to
Lessor written confirmation of such allocation prior to Lessor's disbursement of
the 2005 Capital Renovation Project Allowance, or any portion thereof.
Notwithstanding anything to the contrary in the Master Lease, as amended by this
Amendment, the portion of the 2005 Capital Renovation Project Allowance
allocated to each of the Lakeland Facility and the New Port Richey Facility
shall not count towards the Annual Minimum Capital Project Amount with respect
to each such Facility, and Lessee's expenditure and reimbursement, if any, of
all or a portion of the 2005 Capital Renovation Project Allowance shall be in
addition to the Annual Minimum Capital Project Amount with respect to each such
Facility."

-4-

--------------------------------------------------------------------------------



"2005 Capital Renovation Project Allowance Lease Rate: A percentage equal to the
greater of (a) the average of the ten-year U.S. Treasury Note rate published in
the Wall Street Journal for each of the five (5) Business Days prior to that
date which is two (2) Business Days prior to the Closing Date and quoting the
rate as of that date which is two (2) Business Days prior to the Closing Date,
plus Four and Fifteen Hundredths Percent (4.15%) and (b) Eight and One-Half
Percent (8.5%)."


"2005 Capital Renovation Site Review Costs: As defined in Section 5 of this
Amendment."


"Aggregate Costs of the 2005 Capital Renovation Project(s): With respect to the
Lakeland Facility and the New Port Richey Facility, the actual out-of-pocket
costs actually incurred by Lessee pursuant to the provisions of the Master
Lease, as hereby amended, in connection with the 2005 Capital Renovation
Project(s) for such Facilities, including all costs of design, construction,
installation and obtaining all governmental approvals and permits with respect
to such 2005 Capital Renovation Project(s) for such Facilities, the 2005 Capital
Renovation Site Review Costs for such Facilities and the 2005 Capital Renovation
Lessor Costs with respect to such Facilities."


"Allocated Group 4 Buyer's Transaction Costs: With respect to each Group 4
Acquisition Facility, an amount equal to the total Group 4 Buyer's Transaction
Costs, multiplied by the following applicable percentages relating such
Facility:


(a)
Lakeland Facility:
 
9%
       
(b)
New Port Richey Facility:
 
16%
       
(c)
St. Augustine Facility:
 
31%
       
(d)
Venice Facility:
 
21%
       
(e)
(East) Ocala Facility:
 
23%
         
Total:
 
100%


-5-

--------------------------------------------------------------------------------



"Fair Market Land Value: With respect to the (West) Ocala Facility and Houston
Facility (if applicable), the Fair Market Value with respect to the Land and
Related Rights of such Facility (only), determined in accordance with the
definition of Fair Market Value and the appraisal procedures set forth in
Article XXXIV."


"Friendswood Facility: That certain Facility located in Friendswood, Texas."


"Group 4 Acquisition Facilities: Each of those Facilities identified as a Group
4 Acquisition Facility on Exhibit C attached hereto."


"Group 4 Buyer's Transaction Costs: The "Buyer's Transaction Costs" as defined
in the Group 4 Contract of Acquisition."


"Group 4 Contract of Acquisition: As defined in Recital C of this Amendment."


"Group 4 Facilities: Each of those Facilities identified as a Group 4 Facility
on Exhibit C attached hereto, including each Group 4 Acquisition Facility and
each Group 4 Transfer Facility."


"Group 4 Facility Escalator: The following with respect to the applicable Group
4 Facilities:


(a)           with respect to each Group 4 Acquisition Facility for any given
Lease Year, an amount equal to the greater of (i) Seventy-Five Percent (75%) of
the applicable CPI Increase or (ii) Two and Three-Quarters Percent (2.75%); and


(b)           with respect to each Group 4 Transfer Facility, the lesser of (i)
Five Percent (5%) or (ii) the greater of (A) the applicable CPI Increase or (B)
Two Percent (2%)."


"Group 4 Facility Purchase Price: The following with respect to the applicable
Group 4 Facilities:


(a)           with respect to each Group 4 Facility (other than the (West) Ocala
Facility and the Houston Facility) at any given time, the sum of (i) the Minimum
Repurchase Price for such Facility, plus (ii) an amount which, upon the closing
or the applicable date, equals an annually compounded return equal to Three
Percent (3%) per year on (A) the Allocated Initial Investment for such Facility
accruing from and after the applicable Restatement Date and (B) any Capital
Addition Costs funded by Lessor for such Facility accruing from and after the
date of funding;


(b)           with respect to the (West) Ocala Facility at any given time, the
greater of (i) the product of (x) ten (10) times, (y) the Allocated Minimum Rent
paid or payable by Lessee during the twelve (12) month period immediately
preceding the closing or the applicable date for such Facility, and (ii) the sum
of (x) the Total CPI Adjusted (West Ocala) Construction/Capital Additions Cost,
plus (y) the greater of (A) the Fair Market Land Value with respect to such
Facility and (B) $522,000.00; and

-6-

--------------------------------------------------------------------------------



(c)            with respect to the Houston Facility at any given time, the
greater of (i) the product of (x) ten (10) times, (y) the Allocated Minimum Rent
paid or payable by Lessee during the twelve (12) month period immediately
preceding the closing or the applicable date for such Facility, and (ii) the sum
of (x) the Total CPI Adjusted Houston Construction/Capital Additions Cost, plus
(y) the greater of (A) the Fair Market Land Value with respect to such Facility
and (B) $835,000.00."


"Group 4 Facility Put Event Price: The following with respect to the applicable
Group 4 Facilities:


(a)           with respect to any Group 4 Facility (other than the (West) Ocala
Facility and the Houston Facility) at any given time, the sum of (i) the Minimum
Repurchase Price for such Facility, plus (ii) an amount which, upon the closing,
equals an annually compounded return equal to the applicable Group 4 Facility
Escalator for such Facility per year on (A) the Allocated Initial Investment for
such Facility accruing from and after the applicable Restatement Date and (B)
any Capital Addition Costs funded by Lessor for such Facility accruing from and
after the date of funding; and


(b)           with respect to the (West) Ocala Facility and Houston Facility,
the applicable Group 4 Facility Purchase Price with respect thereto."


"Group 4 Transfer Facilities: Each of those Facilities identified as a Group 4
Transfer Facility on Exhibit C attached hereto."


"Houston Facility: That certain Facility located in Houston, Texas."


"Lakeland Facility: That certain Facility located in Lakeland, Florida."


"Letter of Credit Adjustment Date: September 1 of each year, commencing
September 1, 2006."


"New Port Richey Facility: That certain Facility located in New Port Richey,
Florida."


"North Pinellas Park Facility: That certain Facility located in North Pinellas
Park, Florida."


"St. Augustine Facility: That certain Facility located in St. Augustine,
Florida."


"Total CPI Adjusted Houston Construction/Capital Additions Cost: At any given
time with respect to the Houston Facility, the sum of (a) the sum of (i) the
Total Houston Construction Cost, plus (ii) the Total Houston Construction Cost
multiplied by the percentage increase (but not decrease), if any, in the Cost of
Living Index published for the month which is two (2) months prior to the date
such Total CPI Adjusted Houston Construction/Capital Additions Cost is
determined over the Cost of Living Index published for September, 1998, plus (b)
the sum of (i) all Capital Additions Costs funded or accrued by Lessor with
respect to such Facility, plus (ii) each such Capital Additions Cost funded or
accrued by Lessor with respect to such Facility, multiplied by the percentage
increase (but not decrease), if any, in the Cost of Living Index published for
the month which is two (2) months prior to the date such Total CPI Adjusted
Houston Construction/Capital Additions Cost is determined over the Cost of
Living Index published for the month which is two (2) months prior to the date
in which each such Capital Additions Cost is funded or accrued by Lessor. An
Example of the calculation of Total CPI Adjusted Houston Construction/Capital
Additions Cost is set forth in Exhibit G."

-7-

--------------------------------------------------------------------------------



"Total CPI Adjusted (West) Ocala Construction/Capital Additions Cost: At any
given time with respect to the (West) Ocala Facility, the sum of (a) the sum of
(i) the Total (West) Ocala Construction Cost, plus (ii) the Total (West) Ocala
Construction Cost multiplied by the percentage increase (but not decrease), if
any, in the Cost of Living Index published for the month which is two (2) months
prior to the date such Total CPI Adjusted (West) Ocala Construction/Capital
Additions Cost is determined over the Cost of Living Index published for
September, 1998, plus (b) the sum of (i) all Capital Additions Costs funded or
accrued by Lessor with respect to such Facility, plus  (ii) each such Capital
Additions Cost funded or accrued by Lessor with respect to such Facility,
multiplied by the percentage increase (but not decrease), if any, in the Cost of
Living Index published for the month which is two (2) months prior to the date
such Total CPI Adjusted (West) Ocala Construction/Capital Additions Cost is
determined over the Cost of Living Index published for the month which is two
(2) months prior to the date in which each such Capital Additions Cost is funded
or accrued by Lessor. An Example of the calculation of Total CPI Adjusted (West)
Ocala Construction/Capital Additions Cost is set forth in Exhibit G."


"Total Houston Construction Cost: The sum of $8,246,000.00."


"Total (West) Ocala Construction Cost: The sum of $6,112,491.00." "Venice
Facility: That certain Facility located in Venice, Florida."


"(East) Ocala Facility: That certain Facility located in Ocala, Florida,
commonly known as 'Park Place of Ocala East'."


"(West) Ocala Facility: That certain Facility located in Ocala, Florida,
commonly known as 'Park Place of Ocala West'."


(b)           Supplemented Definitions. The following definitions appearing in
Article II of the Master Lease shall be supplemented as follows:


Annual Minimum Capital Project Amount: With respect to each Group 4 Facility,
during each Lease Year with respect to such Group 4 Facility, the following
amounts:

-8-

--------------------------------------------------------------------------------


 
(i)             With respect to the (East) Ocala Facility, $29,700.00.


(ii)            With respect to the Friendswood Facility, $32,100.00.


(iii)           With respect to the Houston Facility, $32,100.00.


(iv)           With respect to the Lakeland Facility, $20,400.00.


(v)            With respect to the New Port Richey Facility, $21,000.00.


(vi)           With respect to the North Pinellas Park Facility, $29,100.00.


(vii)          With respect to the St. Augustine Facility, $24,900.00.


(viii)         With respect to the Venice Facility, $23,400.00.


(ix)           With respect to the (West) Ocala Facility, $27,900.00.


Notwithstanding the foregoing, Lessor and Lessee acknowledge that the initial
Annual Minimum Capital Project Amount for each Group 4 Facility represents an
amount equal to (A) the number of licensed units located at such Group 4
Facility times  (B) Three Hundred Dollars ($300.00). In the event that the
number of licensed units for any Group 4 Facility is increased or decreased in
accordance with the terms of this Lease, the Allocated Minimum Capital Project
Amount for such Group 4 Facility shall be increased, or decreased, as
applicable, by an amount equal to (1) the number of such licensed units
increased or decreased at such Group 4 Facility times (2) Three Hundred Dollars
($300.00).


Annual Minimum Capital Project Amount Overage: With respect to each Group 4
Facility for any Lease Year, an amount equal to (a) the sum of (i) the Capital
Project Costs incurred and paid by Lessee in funding Capital Projects for each
Group 4 Facility in the immediately preceding two (2) Lease Years and for which
Lessor has received paid invoices, receipts or other commercially reasonable
evidence or supporting information as is customary to evidence such
expenditures, verifying the cost and payment of funding such Capital Projects,
and an Officer's Certificate certifying that the applicable item(s) of Capital
Projects have been completed, less (ii) the amounts disbursed by Lessor to
Lessee from any Replacement Reserve on account of such Capital Projects to such
Group 4 Facility in accordance with the terms of Section 9.3.1, in excess of (b)
the Annual Minimum Capital Project Amount for such Group 4 Facility for such
prior two (2) Lease Year period.


Capital Additions. With respect to each of the Lakeland Facility and the New
Port Richey Facility, the applicable 2005 Capital Renovation Project shall at
all times be deemed a Capital Addition for purposes of the Master Lease, as
hereby amended, for such Facility.

-9-

--------------------------------------------------------------------------------



Capital Addition Costs. With respect to each of the Lakeland Facility and the
New Port Richey Facility, the applicable portion of the 2005 Capital Renovation
Project Allowance allocated to each such Facility as provided for herein shall
be treated for all purposes as Capital Addition Costs financed and paid for by
Lessor under the Master Lease, as hereby amended, for such Facility.


Deeds: With respect to each Group 4 Acquisition Facility, "Deeds" as defined in
the Group 4 Contract of Acquisition.


Fair Market Rental: With respect to each Group 4 Facility, the definition of
Fair Market Rental applicable to the Group 2 Facilities and the Group 3
Facilities, but in each instance relating to such Group 4 Facility.


Lease Year: With respect to the Group 4 Facilities, the first Lease Year for
such Facilities shall be the period commencing on the applicable Restatement
Date with respect to such Facilities and ending August 31, 2006, and each
subsequent Lease Year for such Facilities shall be each period of twelve (12)
full calendar months after the last day of the prior Lease Year; provided,
however, that the last Lease Year for any Group 4 Facility during the Term may
be a period of less than twelve (12) full calendar months and shall end on the
last day of the Term for such Facility.


Restatement Date: With respect to the Group 4 Facilities, the Effective Date of
this Amendment, which shall also be the commencement date of the Lease, as
hereby amended, with respect to each Group 4 Facility.


Transaction Documents: The meaning given to such term in the Lease, together
with this Amendment and the Group 4 Contract of Acquisition.


(c) Amended and Restated Definitions. The following definitions appearing in
Article II of the Original Master Lease shall be amended and restated as
follows:


"Allocated Minimum Rent: With respect to each Facility, the amount of Minimum
Rent allocated to such Facility as set forth on Exhibit C  attached hereto (or
any amendment or supplement thereto) (subject to increase as set forth in
Article III or any other express provision of this Lease or any amendment hereto
providing for an increase in Minimum Rent)."


"Letter of Credit Amount: The following:


(a)           For the period from September, 2005, through the first Letter of
Credit Adjustment Date, the sum of $1,361,516.00; and


(b)           Commencing upon the first Letter of Credit Adjustment Date (i.e.,
September 1, 2006), and on each Letter of Credit Adjustment Date thereafter
during the Term, an amount equal to 8.8% of the aggregate annual Allocated
Minimum Rent payable by Lessee under this Lease for all Facilities then subject
to this Lease for the period from such Letter of Credit Adjustment Date through
the next succeeding Letter of Credit Adjustment Date (reasonably estimated by
Lessor for any Facility as to which the Allocated Minimum Rent for such Facility
shall increase at any point during such period)."

-10-

--------------------------------------------------------------------------------



"Lessee: The meaning given to such term in the preamble of this Amendment."


"Lessor: The meaning given to such term in the preamble of this Amendment, and
its or their successors and assigns."


(d)           Amendment to Definition of Transfer Consideration: The definition
of "Allocated Value" appearing within the definition "Transfer Consideration" in
Article II of the Master Lease is hereby amended to read, in its entirety, as
follows:


"As used herein, the term 'Allocated Value' shall mean the sum of clauses (i)
and (ii) above allocated to the Leased Property of the applicable Transfer
Consideration Facility, any Capital Additions and Lessee's operations thereon
(including any and all business, enterprise and goodwill value), determined by
the appraisal procedures set forth in Article XXXIV and based upon (x) the
present value of the projected earnings before interest, taxes, depreciation,
amortization and rents (including Rents under this Lease) (`EBITDAR') of the
applicable Transfer Consideration Facility over the remaining Term of this Lease
with respect to such Transfer Consideration Facility (taking into account any
unexercised Extended Term(s)), less the present value of the remaining Allocated
Minimum Rent to be paid under this Lease for such Transfer Consideration
Facility for such period(s), as compared to (y) the sum of the following with
respect to all operations being transferred, conveyed or sold, directly or
indirectly, in connection with a Sale of Business: (1) with respect to all
operations conducted at leased facilities (including the applicable Transfer
Consideration Facility), the present value of the projected EBITDAR of all such
operations over the remaining terms of all such leases (taking into account any
unexercised extension options thereunder), less the present value of the
remaining rents to be paid under such leases for such period(s), and (2) with
respect to any operations conducted at owned facilities, the EBITDAR of such
operations capitalized at the appropriate market capitalization rate, less debt
which is being assumed, directly or indirectly, by the transferee (taking into
account the positive or negative value of such assumed debt attributable to the
interest rate, amortization schedule, maturity date, prepayment penalties and
other relevant terms thereof)."


(e)           Leased Property; Term. The phrase "Group 3 Facilities, the
Restatement Date" appearing in the last paragraph of Article I of the Master
Lease is hereby amended to read "Group 3 Facilities and the Group 4 Facilities,
the applicable Restatement Date."

-11-

--------------------------------------------------------------------------------



(f)           Minimum Rent.


For the first (1st) Lease Year with respect to the Group 4 Facilities, the
following:


(A)           With respect to the Group 4 Acquisition Facilities, subject to
upward adjustments as provided below, for the period from the Effective Date
through the expiration of the first (151) Lease Year with respect to such Group
4 Acquisition Facilities, Lessee shall pay to Lessor as monthly "Allocated
Minimum Rent" for each Group 4 Acquisition Facility at the times and in the
manner provided in Section 4.1 of the Master Lease the amount allocated to and
set forth or determined pursuant to the formula opposite such Facility on
Exhibit C to the Master Lease, as hereby amended. The first monthly payment of
Allocated Minimum Rent for each such Group 4 Acquisition Facility shall be
payable on the Effective Date (prorated as to any partial calendar month at the
beginning of the Term with respect to each such Facility); and


(B)           With respect to the Group 4 Transfer Facilities, subject to upward
adjustments as provided below, for the period from the Effective Date through
December 31, 2005, Lessee shall pay to Lessor as monthly "Allocated Minimum
Rent" for each Group 4 Transfer Facility at the times and in the manner provided
in Section 4.1 of the Master Lease the amount allocated to and set forth or
determined pursuant to the formula opposite such Facility on Exhibit C to the
Master Lease, as hereby amended. The first monthly payment of Allocated Minimum
Rent for each such Group 4 Transfer Facility shall be payable on the Effective
Date (prorated as to any partial calendar month at the beginning of the Term
with respect to each such Facility). Commencing on January 1, 2006, the then
current monthly Allocated Minimum Rent for the Group 4 Transfer Facilities shall
be increased by the lesser of (i) Five Percent (5%) or (ii) the greater of (a)
Two Percent (2%) or (b) the Group 4 Transfer Facility CPI Index. The resulting
amount shall be the Allocated Minimum Rent for such Group 4 Transfer Facilities
until the expiration of the first (1 S1)Lease Year. For purposes of this Section
4(f)(i)(B), the "Group 4 Transfer Facility CPI Index" shall mean the percentage
increase, if any, in the Cost of Living Index published for November 2005 over
the Cost of Living Index published for November 2004.


(ii)            With respect to each of the Lakeland Facility and the New Port
Richey Facility, the Allocated Minimum Rent shall be increased automatically
upon the date of disbursement (if any) of the portion of the 2005 Capital
Renovation Project Allowance allocated to such Facility, to be equal to the sum
of (1) the monthly Allocated Minimum Rent in effect immediately prior to such
disbursement date, plus (2) that amount equal to one-twelfth (1 /12`h) of the
product of (x) the portion of the 2005 Capital Renovation Project Allowance
allocated to such Facility, times (y) the 2005 Capital Renovation Project
Allowance Lease Rate. Such monthly Allocated Minimum Rent as so increased for
such Facility shall remain in effect for the balance of the then current Lease
Year with respect to such Facility. To the extent such increase does not occur
on the first (1st) day of a calendar month, then such increase for the
applicable month in which the same occurs shall be prorated for such month.

-12-

--------------------------------------------------------------------------------



(iii)           Commencing upon the expiration of the first (1St) Lease Year for
such Group 4 Facilities and upon the expiration of each Lease Year thereafter
during the Fixed Term for such Group 4 Facilities, the then current monthly
Allocated Minimum Rent for such Group 4 Facilities for such Lease Year shall be
increased by an amount equal to the applicable Group 4 Facility Escalator.


(iv)           For the first (15) Lease Year of each Extended Term for the Group
4 Facilities, if any, the monthly Allocated Minimum Rent for each Group 4
Facility shall be equal to the greater of (a) the then current monthly Fair
Market Rental for such Group 4 Facility and (b) the monthly Allocated Minimum
Rent payable for such Group 4 Facility during the last Lease Year of the
immediately preceding Term, as increased by the applicable Group 4 Facility
Escalator.


(v)            Commencing upon the expiration of the first (15) Lease Year of
each Extended Term, if any, for the Group 4 Facilities and upon the expiration
of each Lease Year thereafter during such Extended Term, the then current
monthly Allocated Minimum Rent for each Group 4 Facility (Acquisition Facility)
shall be increased by an amount equal to the applicable Group 4 Facility
Escalator.


(vi)           The last paragraph of 3.1 of the Master Lease shall apply with
respect to any adjustment of the Allocated Minimum Rent with respect to the
Group 4 Facilities pursuant to clauses (iii), (iv) and (v) above.


(vii)          Lessee shall continue to pay all Minimum Rent with respect to the
balance of the Facilities at the times, in the manner and in the amounts set
forth in or determined by the Master Lease.


(g)           Condition of the Leased Property. The phrase "Group 3 Facilities,
the Restatement Date" appearing in clause (ii) and in clause (b) of Section 7.1
of the Master Lease is hereby amended to read "Group 3 Facilities and the Group
4 Facilities, the applicable Restatement Date," in each instance.


(h)           Capital Projects. The phrases "Group 3 Facilities" and "Group 3
Facility" appearing a number of times in Section 9.3 of the Master Lease is
hereby amended to read "Group 3 Facilities and Group 4 Facilities" and "Group 3
Facility or Group 4 Facility," respectively, in each instance.


(i)            Liens. The phrase "Group 3 Facilities, the Restatement Date"
appearing in Section 11.1 of the Master Lease is hereby amended to read "Group 3
Facilities and the Group 4 Facilities, the applicable Restatement Date."


(j)            Casualty. For purposes of Section 14.2.1 and 14.2.2 of the Master
Lease, the purchase price as provided therein with respect to any Group 4
Facility shall be the applicable Group 4 Facility Purchase Price for such
Facility immediately prior to such damage or destruction.


(k)           Condemnation. For purposes of Section 15.1.4 of the Master Lease,
Lessor shall be entitled to receive from any Award relating to any Group 4
Facility, subject to the rights of Facility Mortgages, no less than the
applicable Group 4 Facility Purchase Price for such Group 4 Facility immediately
prior to the institution of the Condemnation.

-13-

--------------------------------------------------------------------------------



(1)           Events of Default. The phrase "and/or the Group 4 Facilities
Contract of Acquisition" is hereby inserted directly after the phrase "the Group
3 Facility Contract of Acquisition" appearing in each of Sections 16.1(a) and
16.1(k) of the Master Lease.


(m)           Lessee's Obligation to Purchase. For purposes of Section 16.5 of
the Master Lease, the amount required to be paid by Lessee upon any exercise of
Lessor's rights to require Lessee to purchase a Group 4 Facility following a Put
Event pursuant to such Section shall be equal to the applicable Group 4 Facility
Put Event Price for such Facility, plus, in any event, all Rent then due and
payable (excluding the installment of Minimum Rent due on the purchase date)
under the Master Lease, as hereby amended, with respect to such Group 4
Facility.


(n)           Letters of Credit.


(i)             Letter of Credit Requirement. Lessee and Lessor acknowledge and
agree that the Letter of Credit Amount under the Master Lease as of the
Effective Date is the sum of $1,361,516.00. Such Letter of Credit Amount shall
remain in effect until the first Letter of Credit Adjustment Date following the
Effective Date (i.e., September 1, 2006). Thereafter, the Letter of Credit
Amount shall increase as provided in Section 21.3 of the Master Lease, as
amended by clause (ii) below. Notwithstanding anything to the contrary in the
Master Lease, at all times during the Term of the Master Lease, as hereby
amended, and for sixty days after the expiration or earlier termination of the
Master Lease, Lessee shall obtain, maintain and deliver to Lessor one or more
letters of credit meeting the requirements of Article XXI of the Master Lease in
the total required Letter of Credit Amount.


(ii)            Amounts of Letters of Credit. Section 21.3 of the Master Lease
is hereby amended to read, in its entirety, as follows:


"21.3 Amounts of Letters of Credit. Letters of credit during the Term shall be
equal to the applicable Letter of Credit Amount."


(o)           New Lease. Section 31.2.4 of the Master Lease is hereby amended to
read, in its entirety, as follows:
 
"31.2.4                     Lessee's obligation to provide letters of credit in
accordance with Article XXI of this Lease shall be segregated so that (a) the
applicable Lessee shall be required to provide a letter of credit pursuant to
the New Lease, on the same terms and conditions as set forth in this Lease,
except that 'Letter of Credit Amount' under the New Lease shall mean an amount
equal to the applicable Letter of Credit Amount for the Separated Property(ies),
and (b) the 'Letter of Credit Amount' under this Lease (as amended) shall be
reduced by the 'Letter of Credit Amount' for the New Lease determined in
accordance with subsection (a) above."

-14-

--------------------------------------------------------------------------------



p)            Quiet Enjoyment. The phrase "Group 3 Facilities, the Restatement
Date" appearing in Section 32.1 of the Master Lease is hereby amended to read
"Group 3 Facilities or the Group 4 Facilities, the applicable Restatement Date."


(q)           Lessee's Option to Purchase.


(i)             Sections 35.1.2 and 35.1.3 of the Master Lease are hereby
amended to read, in their entireties, as follows:


"35.1.2                     Group 3 Facilities and Group 4 Facilities. Provided
no Event of Default has occurred and is continuing hereunder, Lessee shall have
the option to purchase the Leased Property of all (but not less than all) of the
Group 3 Facilities and Group 4 Facilities upon the expiration of the tenth
(10th) Lease Year of the Group 4 Facilities, for an amount equal to the sum of
the Group 3 Facility Purchase Price for all of the Group 3 Facilities and the
Group 4 Facility Purchase Price for all of the Group 4 Facilities.


"35.1.3                     General. Lessee shall exercise the option(s) to
purchase the Leased Property set forth in Sections 35.1.1 and/or 35.1.2 above,
as applicable, by (i) opening an escrow (the 'Escrow') with and by depositing
either (1) cash or (2) a letter of credit from a financial institution and in
form in each case acceptable to Lessor, the sum of Two and One-Half Percent
(2.5%) of (A) with respect to the Group 1 Facility(ies), the Minimum Repurchase
Price and (B) with respect to the Group 3 Facilities and Group 4 Facilities, the
sum of (x) the Group 3 Facility Purchase Price for all of the Group 3
Facilities, plus (y) the Group 4 Facility Purchase Price for all of the Group 4
Facilities (as reasonably estimated by Lessor with respect to any Group 4
Facility for which the Group 4 Facility Purchase Price has not yet been
determined) (the 'Opening Deposit') and a copy of this Lease with a national
title company reasonably acceptable to Lessor ("Escrow Holder") and giving
written notice to Lessor of such deposit with Escrow Holder no earlier than
fifteen (15) months and not less than twelve (12) months prior to the expiration
of (x) with respect to the Group 1 Facility(ies), the Fixed Term or the Extended
Term, as applicable, and (y) with respect to the Group 3 Facilities and Group 4
Facilities, the tenth (10th) Lease Year of the Group 4 Facilities, and (ii)
delivering to Lessor concurrent with such notice a reaffirmation of the Guaranty
executed by Guarantors stating, in substance, that Guarantors' obligations under
the Guaranty shall extend to the purchase contract formed by Lessor and Lessee
upon proper and timely exercise of such option. If Lessee shall not be entitled
to exercise such option (e.g., by reason of an Event of Default) or shall be
entitled to exercise the same but shall fail to do so within the time and in the
manner herein provided, such option shall lapse and thereafter not be
exercisable by Lessee. No failure by Lessor to notify Lessee of any defect in
any attempted exercise of the foregoing option shall be deemed a waiver by
Lessor of the right to insist upon Lessee's exercise of such option in strict
accordance with the provisions hereof. In the event that Lessee shall properly
and timely exercise such option, then such transaction shall be consummated on
or within ten (10) days after the expiration of (i) with respect to the Group 1
Facility(ies), the Fixed Term or the Extended Term, as applicable, and (ii) with
respect to the Group 3 Facilities and Group 4 Facilities, the tenth (10th) Lease
Year of the Group 4 Facilities, but in either case subject to any delays
resulting from (A) a cause described in Section 45.1.16 below or (B) Lessor's
breach of its obligations set forth in this Section 35 (the `Outside Closing
Date')."

-15-

--------------------------------------------------------------------------------



(ii)           Notwithstanding anything to the contrary in the Master Lease, as
hereby amended, if Lessee exercises its purchase option with respect to the
Group 3 Facilities and the Group 4 Facilities as provided in Article XXXV of the
Master Lease, as hereby amended, upon the closing thereof, and in addition to
the applicable purchase price payable by Lessee for such Facilities (together
with any other amounts due and owing by Lessee on account of such Facilities or
otherwise under the Master Lease as of the date thereof), Lessee shall pay to
Lessor a one-time additional rent payment of one percent (1%) of the annual
Allocated Minimum Rent last in effect with respect to the Group 4 Facilities
prior to the closing (the "Purchase Option Additional Rent"). Such Purchase
Option Additional Rent shall be deemed for all purposes as "Rent" payable under
the Master Lease, as hereby amended, and shall be paid at the closing; provided,
however, that if simultaneous with the closing of such purchase by Lessee
following Lessee's exercise of such purchase option with respect to the Group 3
Facilities and Group 4 Facilities, Lessor or any Affiliate of Lessor re-acquires
fee title to the Group 4 Facilities or retains fee title thereto and in lieu of
transferring title to Lessee restructures the Master Lease, as hereby amended
(whether pursuant to a future amendment to the Master Lease or a new lease or
new amended and restated lease) for the Group 4 Facilities, then the Purchase
Option Additional Rent shall not be payable.


(r)           Exhibits and Schedules.


(i)             Supplements to Exhibit A and Schedule 1 to Exhibit B. Exhibits
A-11, A-12 , A-13, A-14, A-15, A-16, A-17, A-18 and A-19 attached hereto are
hereby appended to and shall become part of Exhibit A to the Master Lease.
Schedule 1  attached hereto is hereby appended to and shall become part of
Schedule 1 to Exhibit B to the Master Lease.


(ii)            Replacement of Exhibit C and Schedule 7.4.1. Exhibit C  and
Schedule 7.4.1 to the Master Lease are hereby amended and replaced in their
entirety with Exhibit C and Schedule 7.4.1 attached hereto, respectively.

-16-

--------------------------------------------------------------------------------



(iii)           New Exhibit G. Exhibit G attached hereto is hereby appended to
the Master Lease as Exhibit G.


5.           2005 Capital Renovation Projects (Lakeland Facility and New Port
Richey Facility).


(a)            Lessor shall provide to Lessee the portion of the 2005 Capital
Renovation Project Allowance allocated to the Lakeland Facility and the New Port
Richey Facility as provided for herein in accordance with and subject to the
provisions of this Section 5.


(b)            Prior to commencing any work relating to the 2005 Capital
Renovation Project for either applicable Facility, Lessee shall provide Lessor
with the following, each of which shall be subject to Lessor's reasonable
approval: (i) detailed plans and specifications for the work to be performed in
connection with such 2005 Capital Renovation Project for such Facility, (ii) a
detailed estimate report to be prepared by or for Lessee, which report shall
also provide a detailed cost breakdown of all construction costs, (iii) any
other detailed budget information as Lessor may reasonably request and approve
from Lessee; (iv) copies of all building permits and other authorizations from
any applicable governmental authorities with jurisdiction required in connection
with such 2005 Capital Renovation Project for such Facility; and (v) evidence
that Lessee has filed, recorded or posted a notice of non-responsibility in
favor of Lessor. Lessee covenants and agrees that from and after commencement of
construction and/or performance of such 2005 Capital Renovation Project with
respect to such Facility, Lessee shall diligently prosecute the same to
completion in accordance with the terms of the Master Lease, as hereby amended,
and this Section 5 and satisfy all Disbursement Conditions (as defined below)
with respect thereto on or before March 1, 2007 (the "Outside Date").


(c)            The budget described in subsection (b) above shall include, and
Lessee shall be responsible for paying to Lessor, (i) an amount equal to
$1,650.00 for each site visit per Facility, but in no event more than one (1)
visit (except in the event Lessor reasonably determines that more visits are
necessary) per Facility, made by Lessor for the purpose of inspecting such 2005
Capital Renovation Project work with respect to such Facility (with respect to
each Facility, the "2005 Capital Renovation Site Review Fees") and (ii) all
legal fees, expenses and disbursements incurred by Lessor in connection with the
review of diligence materials, documents and other information relating to the
applicable 2005 Capital Renovation Project for such Facility, including
engineering fees, accountants and other professional fees (collectively, with
respect to each Facility, the "2005 Capital Renovation Lessor Costs"). The 2005
Capital Renovation Site Review Fees with respect to the Lakeland Facility and
the New Port Richey Facility and 2005 Capital Renovation Lessor Costs with
respect to the Lakeland Facility and the New Port Richey Facility shall be
deducted from the portion of the 2005 Capital Renovation Project Allowance
allocated to such Facility prior to disbursement of any portion thereof to
Lessee as provided in Section 5(d) hereof, but for all purposes of the Master
Lease, as hereby amended, shall be deemed part of the portion of the 2005
Capital Renovation Project Allowance for such Facility disbursed by Lessor and
allocated to each such Facility as provided for herein.

-17-

--------------------------------------------------------------------------------



(d)            The portion of the 2005 Capital Renovation Project Allowance
(less accrued 2005 Capital Renovation Site Review Fees and the 2005 Capital
Renovation Lessor Costs, in each case applicable thereto) allocated to each of
the Lakeland Facility and the New Port Richey Facility as provided for herein
shall be disbursed to Lessee within fifteen (15) days after the last to occur of
(the "Disbursement Conditions"): (i) delivery by Lessee to Lessor of evidence
satisfactory to Lessor as to the Aggregate Costs of the 2005 Capital Renovation
Project for such Facility; (ii) completion of all work relating to such 2005
Capital Renovation Project for such Facility in accordance with the approved
plans and specifications therefor, including all punch-list items; (iii)
delivery by Lessee to Lessor of (A) a copy of all building permits and/or other
authorizations from any applicable governmental authorities with jurisdiction,
(B) if applicable, a copy of the certificate of occupancy (or local equivalent)
and (C) if applicable, a copy of a notice of completion showing thereon the
recording stamp of the County recorder, in each case with respect to such 2005
Capital Renovation Project for such Facility; and (iv) delivery by Lessee to
Lessor of evidence reasonably satisfactory to Lessor that all of the work
performed by Lessee has been paid in full and that no claim of any mechanic or
materialman may become a lien on the Leased Property of such Facility, or any
portion thereof, including delivery to Lessor of unconditional lien releases
executed by all contractors, subcontractors and suppliers performing work or
supplying materials in connection with such 2005 Capital Renovation Project for
such Facility. In no event shall Lessee be entitled to disbursement of all or
any portion of the portion of the 2005 Capital Renovation Project Allowance
allocated to such Facility unless and to the extent that Lessee has satisfied
the Disbursement Conditions on or prior to the Outside Date. In the event that
Lessee is not entitled to disbursement of a 2005 Capital Renovation Project
Allowance for such Facility, Lessee shall promptly pay to Lessor, as an
Additional Charge, all accrued and unpaid 2005 Capital Renovation Site Review
Fees and 2005 Capital Renovation Lessor Costs for such Facility within fifteen
(15) days after Lessor's written request therefor.


6.             Right of First Offer on Certain other Facilities.
 
(a)           If, at any time Lessee or any Affiliate of Lessee has the right to
acquire (or has acquired) ownership of those certain facilities (or either of
them) located in Gainesville and/or Carrrollwood, Florida operated or formerly
operated by an ACMC Party, and which as of the Effective Date Lessee or an
Affiliate of Lessee is negotiating for a sublease or has subleased from the ACMC
Parties (collectively, the "First Offer Facilities," and each a "First Offer
Facility"), and Lessee or an Affiliate of Lessee desires to consummate a First
Offer Transaction (as defined below), Lessee shall or shall cause its applicable
Affiliate to first offer (the "Right of First Offer") to HCP the right to
provide Financing for such First Offer Transaction prior to offering or
requesting offers therefor from any third party. Such Right of First Offer shall
be by written notice from Lessee or such Affiliate to HCP (the "Offer Notice")
in accordance with the notice provisions set forth in Section 33 of the Master
Lease. Such Offer Notice shall describe with reasonably particularity the First
Offer Facility, the type of Financing which Lessee or any Affiliate of Lessee is
seeking and such other material information and/or terms as are typically
provided to Financing sources by borrowers/lessees in commercial Financing
transactions of a similar size and nature (collectively, the "Basic Project
Terms").

-18-

--------------------------------------------------------------------------------



(b)            Within thirty (30) days after delivery to HCP of such Offer
Notice and Basic Project Terms, HCP may by written notice to such Lessee or such
Affiliate, as the case may be, (i) submit to Lessee or such Affiliate a
non-binding commitment letter or term sheet setting forth the material terms and
conditions under which HCP would be willing to provide Financing for the First
Offer Transaction described in such Offer Notice and Basic Project Terms,
including, as applicable, the amount to be Financed, the term, the Financing
rate for any debt Financing, the lease rate for any equity Financing, the
payment or rent schedule and amounts, the terms of any prepayment or yield
maintenance provisions for any debt Financing, any recourse provisions, any
"due-on" provisions or related transfer restrictions, the collateral to secure
such Financing obligations, whether or not a guaranty is required, any
cross-default and cross-collateralization provisions, any fees and other costs
to be charged in connection with the proposed Financing, and such other
information pertaining to the terms and conditions of the proposed Financing as
Lessee or such Affiliate may reasonably request (herein, a "Financing Proposal")
or (ii) decline to submit a Financing Proposal. If HCP fails to deliver a
Financing Proposal to Lessee or such Affiliate with respect to any First Offer
Transaction for which HCP has received an Offer Notice and Basic Project Terms
in the manner and within the time specified in this Section 5(b), then HCP shall
be deemed to have declined to submit the same. If HCP shall in the manner and
within the time specified in this Section 5(b) submit a Financing Proposal, then
Lessee or its Affiliate, as the case may be, shall nevertheless be free at any
time thereafter to either (A) accept or negotiate with HCP regarding the terms
of such Financing Proposal, in each case subject to the terms thereof, or (B) by
written notice to HCP, elect to offer such First Offer Transaction to one or
more other third party Financing sources, and thereafter negotiate with such
other third party Financing sources to provide Financing for such First Offer
Transaction; provided, however, that in no event shall Lessee or its Affiliate
accept or otherwise consummate a Financing for a First Offer Transaction with a
third party upon terms materially less favorable to Lessee or its Affiliate, as
the case may be, than those offered by HCP in any Financing Proposal with
respect thereto delivered to Lessee or its Affiliate, as the case may be, in
accordance with the provisions of this Section 5(b). If HCP shall decline (or
shall be deemed to have declined) to submit a Financing Proposal for any First
Offer Transaction, then Lessee or its Affiliate, as the case may be, shall be
free to offer such First Offer Transaction to one or more other third party
Financing sources, and thereafter negotiate with such third party Financing
sources to provide Financing for such First Offer Transaction without regard to
the proviso in the preceding sentence.


(c)           As used in this Section 5, the following terms shall have the
following meanings:


(i)           Finance, Finances, Financing: The provision of financing whether
in the form of a loan, a synthetic lease, ground lease, sale-leaseback
transaction, a sale-development lease, or similar or related financing
structure, whether as equity or debt.

-19-

--------------------------------------------------------------------------------



(ii)           First Offer Transactions: Any Financing or re-Financing of a
First Offer Facility.


7.           Representations and Warranties of Lessee. As of the Effective Date
hereof, each Lessee represents and warrants to the Lessor as follows:


(a)           Lessee is duly organized and validly existing under the laws of
its state of organization/formation, is qualified to do business and in good
standing in the State and has full power, authority and legal right to execute
and deliver this Amendment and to perform and observe the provisions of this
Amendment to be observed and/or performed by Lessee.


(b)           This Amendment has been duly authorized, executed and delivered by
Lessee, and constitutes and will constitute the valid and binding obligations of
Lessee enforceable against Lessee in accordance with its terms, except as such
enforceability may be limited by creditors rights, laws and general principles
of equity.


(c)           Lessee is solvent, has timely and accurately filed all tax returns
required to be filed by Lessee, and is not in default in the payment of any
taxes levied or assessed against Lessee or any of its assets, or subject to any
judgment, order, decree, rule or regulation of any governmental authority which
would, in each case or in the aggregate, adversely affect Lessee's condition,
financial or otherwise, or Lessee's prospects or the Leased Property.


(d)           No consent, approval or other authorization of, or registration,
declaration or filing with, any governmental authority is required for the due
execution and delivery of this Amendment, or for the performance by or the
validity or enforceability of this Amendment against Lessee.


(e)           The execution and delivery of this Amendment and compliance with
the provisions hereof will not result in (i) a breach or violation of (A) any
Legal Requirement applicable to Lessee or any Facility now in effect; (B) the
organizational or charter documents of such party; (C) any judgment, order or
decree of any governmental authority binding upon Lessee; or (D) any agreement
or instrument to which Lessee is a counterparty or by which it is bound; or (ii)
the acceleration of any obligation of Lessee.


8.           Financing Statement Amendments. Lessee hereby authorizes Lessor to
file such financing statement amendments and other documents as may be necessary
or desirable to perfect or continue the perfection of Lessor's security interest
in the Collateral (including the Collateral relating to the Group 4 Facilities).
 
9.           Reaffirmation of Master Lease and Treatment Thereof. Lessor and
Lessee hereby acknowledge, agree and reaffirm that (a) except as otherwise
expressly provided in the Master Lease, as hereby amended, the Master Lease, as
hereby amended, is and the parties intend the same for all purposes to be
treated as a single, integrated and indivisible agreement, and (b) the Master
Lease, as hereby amended, shall be treated as an operating lease for all
purposes and not as a synthetic lease, financing lease or loan, and the Lessor
shall be entitled to all of the benefits of ownership of the Leased Property,
including depreciation for all federal, state and land tax purposes.

-20-

--------------------------------------------------------------------------------



10.           ACMC Parties' Maintenance and Repair of the Group 4 Transfer
Facilities. To the actual knowledge of Lessor, without any duty to make any
independent investigation or inquiry, no Event of Default or event or
circumstance which with notice or passage of time, or both, would constitute an
Event of Default currently exists under the HCP/ACMC Lease, with respect to the
ACMC Parties' obligations to maintain and repair the Group 4 Transfer Facilities
pursuant to the terms of the HCP/ACMC Lease.


11.           Full Force and Effect; Counterparts; Facsimile Signatures. Except
as hereby amended, the Master Lease shall remain in full force and effect. This
Amendment may be executed in any number of counterparts, all of which shall
constitute one and the same instrument. Telecopied signatures may be used in
place of original signatures on this Amendment, and Lessor and Lessee both
intend to be bound by the signatures of the telecopied document.


12.           Transfer Consideration. Lessor and Lessee acknowledge that (a) the
Transfer Consideration Facilities currently consist of the Group 1 Facilities
and the Group 2 Facilities only, (b) the Group 3 Facilities and the Group 4
Facilities are not deemed Transfer Consideration Facilities, and (c) Lessee
shall have no obligation to pay Transfer Consideration in connection with any
Transfer relating to such Group 3 Facilities or Group 4 Facilities.


[Signatures on Next Page]

-21-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.


LESSOR:
HEALTH CARE PROPERTY
   
INVESTORS, INC.,
   
a Maryland corporation
         
By:
/s/ Edward J. Henning
     
Edward J. Henning
   
Its:
Senior Vice President
 




 
WITNESSES
           
/s/ Brian J. Maas
   
(signature)
   
Name:
Brian J. Maas
   
(print)
         
/s/ Mercedes Kerr
   
(signature)
   
Narne:
Mercedes Kerr
   
(print)
 




 
WESTMINSTER HCP, LLC,
   
a Delaware limited liability company
         
By:
HCPI/Tennessee, LLC,
     
a Delaware limited liability company,
     
its Sole Member
           
By:
Health Care Property Investors,
       
Inc., a Maryland corporation,
       
its Managing Member
             
By:
/s/ Edward J. Henning
         
Edward J. Henning
       
Its:
Senior Vice President
 




 
WITNESSES
         
/s/ Brian J. Maas
   
(signature)
   
Name:
Brian J. Maas
   
(print)
         
/s/ Mercedes Kerr
   
(signature)
   
Name:
Mercedes Kerr
   
(print)
 



S-1

--------------------------------------------------------------------------------


 
LESSOR (Continued):
TEXAS HCP HOLDING, L.P.,
   
a Delaware limited partnership
         
By:
Texas HCP G.P., Inc.,
     
a Delaware corporation
           
By:
/s/ Edward J. Henning
       
Edward J. Henning
     
Its:
Senior Vice President
 




   
WITNESSES
             
/s/ Brian J. Maas
     
(signature)
     
Name:
Brian J. Maas
     
(print)
             
/s/ Mercedes Kerr
     
(signature)
     
Narne:
Mercedes Kerr
     
(print)
 


 

  HCP AL OF FLORIDA, LLC,     a Delaware limited liability company            
By:
Health Care Property Investors, Inc.,
      a Maryland corporation,       its Managing Member               By:
/s/ Edward J. Henning
        Edward J. Henning       Its:
Senior Vice President
 




   
WITNESSES
             
/s/ Brian J. Maas
     
(signature)
             
Name:
Brian J. Maas
     
(print)
             
/s/ Mercedes Kerr
     
(signature)
     
Name:
Mercedes Kerr
     
(print)
 


S-2

--------------------------------------------------------------------------------


 
LESSEE:
LH ASSISTED LIVING, LLC,
   
a Delaware limited liability company
           
By:
/s/ Granger Cobb
   
Its:
President
 




 
WITNESSES
         
/s/ Carol Phillips
   
(signature)
         
Name:
Carol Phillips
   
(print)
         
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 




 
SUMMERVILLE AT COBBCO, INC.,
   
a California corporation
         
By:
/s/ Granger Cobb
   
Its:
President
 




 
WITNESSES
         
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
         
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 


S-3

--------------------------------------------------------------------------------


 
LESSEE (Continued):
SUMMERVILLE AT HILLSBOROUGH,
   
L.L.C.,
   
a New Jersey limited liability company
               
By:
/s/ Granger Cobb
   
Its:
President
 




 
WITNESSES
               
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
               
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 




 
SUMMERVILLE AT OCOEE, INC.,
   
a Delaware corporation
               
By:
/s/ Granger Cobb
   
Its:
President
 




 
WITNESSES
               
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
               
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 


S-4

--------------------------------------------------------------------------------


 
LESSEE (Continued):
SUMMERVILLE AT PORT ORANGE,
   
INC.,
   
a Delaware corporation
               
By:
/s/ Granger Cobb
   
Its:
President
 




 
WITNESSES
               
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
               
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 




 
SUMMERVILLE AT PRINCE WILLIAM, 
   
INC., 
   
a Delaware corporation 
                   
By:
/s/ Granger Cobb
   
Its:
President
 




 
WITNESSES
               
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
               
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 


S-5

--------------------------------------------------------------------------------


 
LESSEE (Continued):
SUMMERVILLE AT STAFFORD, L.L.C.,
   
a New Jersey limited liability company
               
By:
/s/ Granger Cobb
   
Its:
President
 




 
WITNESSES
               
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
               
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 

 
 

 
SUMMERVILLE AT VOORHEES, L.L.C.,
   
a New Jersey limited liability company
               
By:
/s/ Granger Cobb
   
Its:
President
 




 
WITNESSES 
                 
/s/ Carol Phillips 
   
(signature) 
   
Name:
Carol Phillips
   
(print) 
                 
/s/ Melanie Werdel 
   
(signature) 
   
Name:
Melanie Werdel
   
(print) 
 


S-6

--------------------------------------------------------------------------------


 
LESSEE (Continued):
SUMMERVILLE AT WESTMINSTER,
   
INC.,
   
a Maryland corporation 
                 
By:
/s/ Granger Cobb
   
Its:
President
 




 
WITNESSES
               
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
               
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 


 

 
SUMMERVILLE AT PINELLAS PARK,
   
LLC, a Delaware limited liability company
               
By:
/s/ Granger Cobb
   
Its:
President
 




 
WITNESSES
               
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
               
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 


S-7

--------------------------------------------------------------------------------


 
LESSEE (Continued):
SUMMERVILLE AT OCALA WEST,
   
LLC,
   
a Delaware limited liability company
               
By:
/s/ Granger Cobb
   
Its:
President
 






 
WITNESSES
               
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
               
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 




 
SUMMERVILLE AT CY-FAIR  
   
ASSOCIATES, L.P.,  
   
a Delaware limited partnership  
           
By:
Summerville at CY-Fair, LLC, 
     
a Delaware limited liability company, 
     
Its General Partner 
                         
By:
/s/ Granger Cobb
     
Its:
President
 




   
WITNESSES
                     
/s/ Carol Phillips
     
(signature)
     
Name:
Carol Phillips
     
(print)
                     
/s/ Melanie Werdel
     
(signature)
     
Name:
Melanie Werdel
     
(print)
 


S-8

--------------------------------------------------------------------------------


 
LESSEE (Continued):
SUMMERVILLE AT FRIENDSWOOD
   
ASSOCIATES, L.P.,
   
a Delaware limited partnership
         
By:
Summerville at Friendswood, LLC,
     
a Delaware limited liability company,
     
Its General Partner
               
By:
/s/ Granger Cobb
   
Its:
President
 




 
WITNESSES
               
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
               
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 




 
SUMMERVILLE AT NEW PORT 
   
RICHEY, LLC, a Delaware liability 
   
company 
                 
By:
/s/ Granger Cobb
   
Its:
President
 






 
WITNESSES
               
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
               
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 


S-9

--------------------------------------------------------------------------------


 
LESSEE (Continued):
SUMMERVILLE AT LAKELAND, LLC,
   
a Delaware liability company
               
By
/s/ Granger Cobb
     
Its:
President
 




 
WITNESSES
               
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
               
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 






 
SUMMERVILLE AT ST. AUGUSTINE
   
LLC,
   
a Delaware liability company
               
By:
/s/ Granger Cobb
   
Its:
President
 




 
WITNESSES
               
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
               
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 


S-10

--------------------------------------------------------------------------------


 
LESSEE (Continued):
SUMMERVILLE AT OCALA EAST, LLC,
   
a Delaware liability company
               
By:
/s/ Granger Cobb
   
Its:
President
 




 
WITNESSES
               
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
               
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 




 
SUMMERVILLE AT VENICE, LLC,
   
a Delaware liability company
               
By:
/s/ Granger Cobb
   
Its:
President
 




 
WITNESSES
               
/s/ Carol Phillips
   
(signature)
   
Name:
Carol Phillips
   
(print)
               
/s/ Melanie Werdel
   
(signature)
   
Name:
Melanie Werdel
   
(print)
 


S-11

--------------------------------------------------------------------------------



CONSENT, REAFFIRMATION AND AGREEMENT OF GUARANTOR


The undersigned Guarantor hereby (i) reaffirms all of its obligations under the
Guaranty, (ii) consents to the foregoing Amendment and (iii) agrees that (A) its
obligations under the Guaranty shall extend to Lessee's duties, covenants and
obligations pursuant to the Master Lease, as hereby amended, and (B) the
Guaranty as hereby reaffirmed and extended shall be for the benefit of each
party comprising Lessor under the Master Lease, as hereby amended.



   
SUMMERVILLE SENIOR
 
LIVING, INC.,
         
a Delaware corporation
                     
By:
/s/ Granger Cobb
              
Its:
President
            






   
WITNESSES
                     
/s/ Carol Phillips
             
(signature)
     
Name:
Carol Phillips
             
(print)
                     
/s/ Melanie Werdel
             
(signature)
     
Name:
Melanie Werdel
             
(print)
 

 
S-12 

--------------------------------------------------------------------------------
